Citation Nr: 1542077	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation higher than 30 percent for left knee chondromalacia patella.

2. Entitlement to an evaluation higher than 20 percent for left shoulder impingement syndrome (minor), status post rotator cuff repair.

3. Entitlement to an evaluation higher than 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to June 1995.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified to the Board by the Montgomery, Alabama RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The representative argues that the Veteran's left shoulder and left knee disorders have worsened since his VA examination in January 2013.  In support of this assertion evidence has been submitted, without a waiver of initial consideration by the RO, showing that in March 2015 the appellant was approved for a total knee replacement, and that procedure was to have been performed by June 30, 2015.  Given this argument, and the absence of any records documenting that the claimant actually underwent a total knee replacement, further development is in order.  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Tuskegee VA Medical Center and any other appropriate facility, to include the Orthopedic Clinic of Opelika, Alabama, and request copies of all treatment records pertaining to care of the Veteran's left shoulder and left knee disorders since 2013.  This particularly includes securing any records pertaining to any left knee replacement surgery performed in 2015.  All records secured must be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran request that he identify any other pertinent private medical records pertaining to care of his left shoulder and left knee disorders.  The RO is to then obtain the records identified based on the information provided.  If the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and severity of his service-connected left shoulder and left knee disorders.  The examiner must be provided access to the appellant's claims folder, VBMS file, and Virtual VA file for review prior to the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner must identify all symptoms and manifestations attributable to the Veteran's service-connected left knee chondromalacia patella and/or degenerative joint disease, as well as left shoulder impingement.  In evaluating the Veteran, the examiner should report the complete range of motion findings for each affected joint.  The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should address whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

The examiner must identify and describe in detail the Veteran's service-connected left shoulder impairment in terms of the nature, extent, and severity of any documented symptomatic torn rotator cuff, and of history of supraspinatus tendon tear.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  The RO must then review the examination reports, claims file, VBMS file and Virtual VA file.  If any directive specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

5.  Then readjudicate the matters on appeal based upon all evidence of record.  In so doing consider, as warranted, the application of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015), for knee replacement and its residuals.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

